Exhibit 10.6

Pinnacle Bankshares Corporation

Base Salaries of Executive Officers of the Registrant

As of March 28, 2011, the following are the base salaries (on an annual basis)
of the executive officers of Pinnacle Bankshares Corporation:

 

Robert H. Gilliam, Jr.
President and Chief Executive Officer

   $ 192,400   

Aubrey H. Hall, III
Executive Vice President

   $ 168,000   

Carroll E. Shelton
Vice President

   $ 120,386   

Bryan M. Lemley
Secretary, Treasurer and Chief Financial Officer

   $ 110,400   